Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Edward Pergament on 2/17/2021.

The application has been amended as follows: 


116.    (Currently Amended) A composition comprising isolated modified lipopolysaccharide (S-LPS) of endotoxic bacteria comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and fully O-deacylated lipid A consisting of two acyl residues, which is free of lioopolysaccharides containing lipid A having five acyl residues or six acyl residues.


118.    (Currently Amended) The composition of  claim 116,  wherein the composition substantially comprises the  isolated modified lipopolysaccharide

119.    (Currently Amended) The composition of claim 118,

120.    (Currently Amended) The composition comprising the modified lipopolysaccharide of claim 116, which is a lipopolysaccharide of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus,  Campylobacter, Vibrio, Klebsiella, Chlamydiaand combinations thereof.

121.    (Currently Amended) A composition comprising isolated modified lipopolysaccharide (S-LPS) of endotoxic bacteria comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and partially O-deacylated lipid A consisting of three acyl residues, wherein said modified lipopolysaccharide is free of lipopolysaccharides containing lipid A having five acyl residues or six acyl residues.


122.    (Currently Amended) The composition of claim 121  wherein the composition substantially comprises the isolated modified lipopolysaccharide 

123.    (Currently Amended) The composition of claim 122 

124.    (Currently Amended) The composition comprising the modified lipopolysaccharide of claim 121, which is a lipopolysaccharide of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus,  Campylobacter, Vibrio, Klebsiella, Chlamydiaand combinations thereof.

125.    (Currently Amended) A composition comprising isolated modified lipopolysaccharide (S-LPS) of endotoxic bacteria comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and partially O-deacylated lipid A consisting of four acyl residues, wherein said modified lipopolysaccharide is free of lipopolysaccharides containing lipid A having five acyl residues or six acyl residues.

126.    (Currently Amended) The composition of claim 125wherein the composition substantially comprises the isolated modified lipopolysaccharide

127.    (Currently Amended) The composition of claim 126, 

128.    (Currently Amended) The composition comprising the modified lipopolysaccharide of claim 125, which is a lipopolysaccharide of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus, Campylobacter, Vibrio, Klebsiella, Chlamydia

129.    (Currently Amended)    A combination of the modified
lipopolysaccharides that comprises (a) a modified lipopolysaccharide (S-LPS) of endotoxic bacteria comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and fully O-deacylated lipid A consisting of  two acyl residues, and (b) a modified lipopolysaccharide (S-LPS) of endotoxic bacteria comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and partially O-deacylated lipid A consisting of three acyl residues,  wherein the combination is free of lipopolysaccharides containing lipid A having five acyl residues or six acyl residues.

130.    (Currently Amended)    The combination of claim 129, wherein the
modified lipopolysaccharides are lipopolysaccharides of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus, Campylobacter, Vibrio, Klebsiella, Chlamydiaand combinations thereof.


133.    (Currently Amended)    The combination of claim 132, wherein the
modified lipopolysaccharides are lipopolysaccharides of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus, Campylobacter, Vibrio, Klebsiella, Chlamydiaand combinations thereof.

135.    (Currently Amended) A combination of modified lipopolysaccharides comprising (a) a modified lipopolysaccharide (S-LPS) of endotoxic bacteria, comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and fully O-deacylated lipid A consisting of two acyl residues, and (b) a modified lipopolysaccharide (S-LPS) of endotoxic bacteria, comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and partially O-deacylated lipid A consisting of four acyl residues,  wherein the combination is free of lipopolysaccharides containing lipid A having five acyl residues or six acyl residues.

136.    (Currently Amended) The combination of claim 135, wherein the modified lipopolysaccharides are lipopolysaccharides of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus, Campylobacter, Vibrio, Klebsiella, Chlamydia and combinations thereof.


138.    (Currently Amended) A combination of the modified lipopolysaccharides that comprises (a) a modified lipopolysaccharide (S-LPS) of  wherein the combination is free of lipopolysaccharides containing lipid A having five acyl residues or six acyl residues.


139.    (Currently Amended) The combination of claim 138, wherein the modified lipopolysaccharides are lipopolysaccharides of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus, Campylobacter, Vibrio, Klebsiella, Chlamydia

141.    (Currently Amended) A vaccine comprising an effective amount of (i) a modified lipopolysaccharide (S-LPS) of endotoxic bacteria comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and fully O-deacylated lipid A consisting of two acyl residues, or (ii) a modified lipopolysaccharide (S-LPS) of endotoxic bacteria comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and partially O-deacylated lipid A consisting of three acyl residues, or (iii) a modified lipopolysaccharide (S-LPS) of endotoxic bacteria, comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and partially  O-deacylated lipid A consisting of four acyl residues, or (iv) a combination of modified lipopolysaccharides (i) and (ii), or (v) a combination of modified lipopolysaccharides (i) and (iii), or (vi) a combination of modified lipopolysaccharides (ii) and (iii), or (vii) a combination of modified lipopolysaccharides  wherein the vaccine is free of lipopolysaccharides containing lipid A having five acyl residues or six acyl residues.


143.    (Currently Amended) The vaccine of claim 141, wherein the modified lipopolysaccharide is a lipopolysaccharide of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus, Campylobacter, Vibrio, Klebsiella, Chlamydia and combinations thereof.


148.    (Currently Amended) The vaccine of claim 147, wherein said carrier protein is selected from the group consisting of diphtherial anatoxin, tetanus toxoid and  Pseudomonas aeruginosa exoprotein A.

150.    (Currently Amended)    A pharmaceutical composition comprising [[the]]an effective amount of (i) a modified lipopolysaccharide (S-LPS) of endotoxic bacteria comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and fully O-deacylated lipid A consisting of two acyl residues, or (ii) a modified lipopolysaccharide (S-LPS) of endotoxic bacteria comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and partially O-deacylated lipid A consisting of three acyl residues, or (iii) a modified lipopolysaccharide (S-LPS) of endotoxic bacteria comprising: O-specific polysaccharide consisting of one or more repeating units, core oligosaccharide and partially O-deacylated lipid A consisting of four acyl residues, or (iv) a combination of modified lipopolysaccharides (i) and (ii), or (v) a combination of modified lipopolysaccharides (i) and (iii), or (vi) a combination of modified lipopolysaccharides (ii) and (iii), or (vii) a combination of modified lipopolysaccharides (i), (ii) and (iii),  wherein the pharmaceutical composition is free of lipopolysaccharides containing lipid A having five acyl residues or six acyl residues.


151.  (Currently amended) The pharmaceutical composition of claim 150, wherein the modified lipopolysaccharide is a lipopolysaccharide of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus, Campylobacter, Vibrio, Klebsiella, Chlamydia and combinations thereof.


158.    (Currently Amended) The method of claim 155, wherein said vaccine comprises modified lipopolysaccharide of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus, Campylobacter, Vibrio, Klebsiella, Chlamydia


161.    (Currently Amended) The method of claim 159, wherein any of said modified lipopolysaccharide is a modified lipopolysaccharide of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus, Campylobacter, Vibrio, Klebsiella, Chlamydia and combinations thereof.


164.    (Currently Amended) The method of claim [[161]]162, wherein any of said modified lipopolysaccharides is a modified lipopolysaccharide of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus,  Campylobacter, Vibrio, Klebsiella, 
Chlamydia and combinations thereof.

170.    (Currently Amended) The modified lipopolysaccharide of claim 116 or claim 121, or claim 125, which is an immunostimulating carrier in the manufacture of a vaccine.

171.    (Currently Amended) The modified lipopolysaccharide of claim 170, which is lipopolysaccharide of endotoxic bacteria selected from the group consisting of Salmonella, Escherichia, Shigella, Bordetella, Haemophilus, Campylobacter, Vibrio, Klebsiella, Chlamydia and combinations thereof.

174.    (Currently Amended) The modified lipopolysaccharide of claim 173, wherein the protective antigen is selected from the group consisting of 

175.    (Currently Amended) The modified lipopolysaccharide of claim 173, wherein the hapten is selected from the group [[comprising]]consisting of  

176.    (Currently Amended) The modified lipopolysaccharide of claim 170 [[173]], wherein the vaccine is selected from the group consisting of[[comprising]] vaccine for the bacterial infection prophylaxis and vaccine for the viral infection prophylaxis.

177.    (Currently Amended) The combination of the modified lipopolysaccharides of claim 129 or claim 132, or claim 135, which is an immunostimulating carrier in the manufacture of a vaccine.

Salmonella, Escherichia, Shigella, Bordetella, Haemophilus, Campylobacter, Vibrio, Klebsiella, Chlamydia

180.    (Previously Presented) The combination of modified lipopolysaccharides of claim 177, wherein the modified lipopolysaccharides are conjugated with a protective antigen or hapten.

181.    (Currently Amended) The combination of modified lipopolysaccharides of claim [[177]]180, wherein the protective antigen is selected from the group consisting of

182.    (Currently Amended) The combination of modified lipopolysaccharides of claim [[177]]180, wherein the hapten is selected from the group consisting of

183.    (Currently Amended) The combination of modified lipopolysaccharides of claim 177, wherein the vaccine is selected from the group consisting of [[comprising]] vaccine for the bacterial infection prophylaxis and vaccine for the viral infection prophylaxis.


Status of Claims
	Claims  116, 118-130, 132-133, 135-136, 138-139, 141, 143-151, 153-156, 158-159, 161-162 and 164-183 are allowed.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645